4Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to communication filed on: 18 October 2022 with acknowledgement of an original application filed on 20 December 2018.  
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 October 2022 has been entered.
3.	Claims 1-4, 7-12, 14-18, and 20-26, are pending.  Claims 1, 11, and 16, are independent claims.  Claims 1-2, 11, 16, and 21-22 have been amended.  Claims 5-6, 13, and 19, have been canceled.  Claims 23-26 are new.
Response to Arguments

4.	Applicant's arguments filed 18 October 2022 have been fully considered however they are not persuasive.
I)	In response to Applicant’s argument beginning on page 9, “The references cited by the Examiner, alone or in any allowable combination , fail to teach or suggests each and every feature of at least the Applicant’s independent claim 1, which recites inter alia “generating at least one integrity data structure including an identifier identifying at least a respective location in the at least one storage devices where data associated with each of the blocks of the at least one blockchain is permanently stored and including a respective hash value representation of the data to be stored, in at least one block of the least one blockchain” and “encrypting the at least one integrity data structure, which includes the respective identifier and the respective hash value representation of the data to be stored…”
	The Examiner disagrees with argument.  Upon recent through review of the applied prior art references the Examiner finds the combination to suggests the Applicant’s amended claim.  The Examiner notes the Kempf/’709 reference was utilized to teach the majority of the independent claims.  The Kempf/’709 reference teaches using a distributed blockchain ledger in a cloud computing environment for holding tenant records in smart contracts.  The Examiner interprets the term integrity data structure equivalent to many terms used throughout the references, such as hash, smart contract, ‘entry in a blockchain ledger, bytecode, ect…
The Examiner notes the Milazzo/’783 reference was utilized in the rejection below to more explicitly teach the argued limitation “an identifier identifying at least a respective location in the at least one storage device where data associated with each of the blocks of the at least one blockchain is permanently stored”.  Note Milazzo teaches in paragraph 63 that a request is posted to a ledger, which includes the location of the encrypted file.  In addition, Kempf/’709 teaches in paragraph 53 that communication on a blockchain network for implementing …present invention may be encrypted as well as paragraph 84 teaches “the smart contract may be inserted into the blockchain as an encrypted block”.  The combination teaches/suggests the argued limitation, therefore the Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 1-4, 7-12, 14-18, and 20-26, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims have been amended in Applicant’s response of 18 October 2022, however a clear understanding of the invention is not established.  The claim is unclear for at least two reasons.  

One reason the claims are indefinite, claim 1, first indicates “receiving data intended to be stored in a block of the at least one blockchain”, then the claim states “storing, instead of the received data, the generated at least one integrity data structure”.  A known understanding of a blockchain is once data is stored on the blockchain the data existing on the blockchain cannot be altered.  Therefore, the conflicting limitations are confusing and therefore indefinite.  If, the data is not going to be stored on the blockchain, the claim should not state receiving data intended to be stored in a block of the at least one blockchain.  Perhaps the claim should be amended to indicate “receiving from a server, data that is generated by the server and intended to be shared in the distributed computing environment” and “storing, 

Another reason the claims are indefinite, claim 1 indicates: “permanently storing the received data in at least one storage device, wherein the at least one storage device is external to the at least one blockchain”.  It is unclear what devices comprise the blockchain therefore it is unclear how a device external to the blockchain is referenced in the blockchain, therefore, the claim is indefinite.  According to Applicant’s disclosure paragraph 22, “data can be stored in a storage external to a blockchain and servers of a distributed computing environment”.  Paragraph 9 of the Applicant’s disclosure indicates “In some embodiments, a system for providing controlled access to data in a distributed computing environment includes a plurality of servers connected via a permissioned blockchain”.  Perhaps the claim should be amended to indicate the blockchain is maintained by a plurality of servers?  Something like – “A method for providing controlled access to data in a distributed computing environment using at least one permissioned blockchain that is maintained by a plurality of servers comprising: …wherein the at least one storage device is external to the servers participating in at least one permissioned blockchain”

Below is Claim 1, with amendments to overcome the above 112 rejection, note the amendment only overcomes the 112 rejection.  The prior art used in the 103 rejection below teaches the amended claims.  Appropriate correction is required. 

A method for providing controlled access to data in a distributed computing environment using at least one permissioned blockchain that is maintained by a plurality of servers comprising: 
receiving from a server, data that is generated by the server and intended to be shared in the distributed computing environment; 
permanently storing the received data in at least one storage device, wherein the at least one storage device is external to the servers participating in at least one permissioned blockchain;
generating at least one integrity data structure including an identifier identifying at least a respective location in the at least one storage device where data associated with each of the blocks of the at least one permissioned blockchain is permanently stored and including a respective hash value representation of the data to be stored in each of the blocks of the at least one permissioned blockchain;
storing, received data permissioned blockchain;
encrypting the at least one integrity data structure, which includes the respective identifier and the respective hash value representation of the received data permissioned blockchain; and 
selectively providing at least a portion of at least one decryption key for decrypting the encrypted at least one integrity data structure to enable access to a respective portion of the permanently stored data for which the at least one integrity data structure is generated.

7.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 112 above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejections.

Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-4, 9-12, 14-16, 18, and 20-25, are rejected under 35 U.S.C. 103 as being unpatentable over Kempf et al.  U.S. Patent Application Publication No. 2019/0058709 (hereinafter ‘709) in view of Milazzo et al. U.S. Patent Application Publication No. 2017/0279783 (hereinafter ‘783) in further view of Hu et al. U.S. Patent Application Publication No. 2017/0329980 (hereinafter ‘980).
As to independent claim 1, “A method for providing controlled access to data in a distributed computing environment implementing at least one blockchain, comprising: receiving, from a server, data that is generated by the server and intended to be stored in a block of the at least one blockchain” is taught in ‘709 paragraph 12, note “generating, by one of the plurality of chain servers, an entry in a blockchain ledger” is interpreted equivalent to the data that is generated by the server and intended to be stored in a block of the at least one blockchain;
“permanently storing the received data in at least one storage device” is shown in ‘709 paragraphs 8-9, note “control tenant’s access to at least one of the resources and services” / “A plurality of persistent storage devices are coupled to the plurality of chain servers…to store tenant records comprising tenant management contract and transaction information in a blockchain replica” this clearly teaches/suggests controlling access using a blockchain and permanently storing (i.e. persistent storage devices);
“wherein the at least one storage device is external to the at least one blockchain” is shown in ‘709 paragraph 6, note the cloud storage is external to the first and second computer systems, the first and second computer systems are part of the blockchain;
“and including a respective hash value representation of the data to be stored in each of the blocks of the at least one blockchain” is taught in ‘709 paragraph 49;
“storing, instead of the received data, the generated at least one integrity data structure, which includes the respective identifier and the respective hash value representation of the data to be stored, in at least one block of the at least one blockchain” is shown in ‘709 paragraphs 6-12, 39, and 45, note the ‘709 references teaches storing a bytecode representation of tenant records in a blockchain replica which identifies (i.e. navigation) where tenant data is stored;
“encrypting the at least one integrity data structure, which includes the respective identifier and the respective hash value representation of the data to be stored, in the at least one block of the at least one blockchain” is taught in ‘709 paragraphs 53 and 84, note communications on the block chain are encrypted, this would include encrypting the integrity data structure, i.e. blocks on the blockchain ledger;
Although ‘709 teaches “an example blockchain replica 600 that may be configured to hold tenants' data, transactions and contract information according to an embodiment of the present invention, wherein each block may be identified by a cryptographically generated hash (e.g., SHA-256 hashing)” in paragraph 49, since the phrase ‘identifying at least a respective location in the at least one storage device’ is not used in Kempf/‘709  it could be argued the following is not explicitly taught in ‘709: 
“generating at least one integrity data structure including an identifier identifying at least a respective location in the at least one storage device where data associated with each of the blocks of the at least one blockchain is permanently stored” however ‘783 teaches a record of a file (i.e. integrity data structure) is posted to the distributed ledger (i.e. blockchain) that includes the location of the file in paragraphs 63-65;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a tenant management method and system in a cloud computing environment taught in ‘709 to include a means to encrypt data in the blockchain data structure as well as provide the location of the content.  One of ordinary skill in the art would have been motivated to perform such a modification to improve the techniques of file (i.e. data) distribution see ‘783 (paragraph 1). 
the following is not explicitly taught in ‘709 and ‘783:
	“and selectively providing at least a portion of at least one decryption key for decrypting the encrypted at least one integrity data structure to enable access to a respective portion of the permanently stored data for which the at least one integrity data structure is generated” however ‘980 teaches providing the decryption key in paragraph 54;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a tenant management method and system in a cloud computing environment taught in ‘709 and ‘783 to include a means to provide a decryption key.  One of ordinary skill in the art would have been motivated to perform such a modification because the methods for performing large data transfers while maintaining security needs to be improved see ‘980 paragraphs 1-4, and 12.
As to dependent claim 2, “The method of claim 1, wherein the received data is stored in a single, external storage device” is taught in ‘980 Abstract and paragraphs 12 and 38.
	As to dependent claim 3, “The method of claim 1, wherein each of the at least one integrity data structure comprises a link to a respective portion of the data stored in the at least one storage device” is shown in ‘980 Abstract and paragraph 39.
	As to dependent claim 4, “The method of claim 1, wherein each of the at least one integrity data structure comprises at least one of an address of a respective portion of the data stored in the at least one storage device and an integrity check data representation of a respective portion of the stored data for which the at least one integrity data structure is provided” is disclosed in ‘980 Abstract and paragraphs 38, 39, and 51.
	As to dependent claim 9, “The method of claim 1, comprising encrypting the stored data” is shown in ‘783 Abstract, paragraphs 5, 17, and 25, note encrypting stored data.
	As to dependent claim 10, “The method of claim 9, comprising selectively providing at least a portion of at least one decryption key for decrypting the stored data” is shown in ‘783 paragraph 33.
	As to dependent claim 18, “The system of claim 16, wherein the distributed computing environment comprises a cyber insurance network” is taught in ‘709 the Abstract, paragraphs 8, 35, 110, and 134, note a tenant management system that is a distributed blockchain that provides its customers with consistency protocols, tenant policy and managed smart contracts against manipulation.
	As to dependent claim 21, “The method of claim 1, comprising: generating at least one respective integrity data structure for each block of the at least one blockchain, each of the at least one respective integrity data structure including an identifier identifying at least a location in the at least one storage device where data associated with each respective block of the at least one blockchain is stored and including a respective hash value representation of the data to be stored in each of the blocks of the at least one blockchain” is shown ‘709 paragraphs 6-12 and 38;
	“and storing the generated, respective at least one integrity data structure in the respective block of the at least one blockchain” is disclosed in ‘709 paragraph 12.
	As to dependent claim 23, “The method of claim 1, wherein at least one of the storing of the received data, the generating at least one integrity data structure, or the storing the generated at least one integrity data structure is performed using a data controller” is taught in ‘709 paragraph 12, note the “tenant policy decision module” is interpreted equivalent to a “data controller”.
	As to dependent claim 25, “The method of claim 1, wherein at least one blockchain comprises a permissioned blockchain which includes private channels to provide restricted messaging paths used to exchange data among specific subsets of members of the distributed computing environment” is shown in ‘709 paragraph 48.
	As to independent claim 11, this claim is directed to an apparatus executing the method of claim 1; therefore, it is rejected along similar rationale
	As to dependent claims 12-15, 22, and 26, these claims contain substantially similar subject matter as claims 4, 9-10, 21, and 25; therefore, they are rejected along similar rationale.
	As to independent claim 16, this claim is directed to a system executing the method of claim 1; therefore, it is rejected along similar rationale. 	
	As to dependent claims 19-20 and 24, these claims incorporate substantially subject matter as claims 9, 10, and 23; therefore, it is rejected along similar rationale.
10.	Claims 7-8 and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Kempf et al.  U.S. Patent Application Publication No. 2019/0058709 (hereinafter ‘709) in view of Milazzo et al. U.S. Patent Application Publication No. 2017/0279783 (hereinafter ‘783) in further view of Hu et al. U.S. Patent Application Publication No. 2017/0329980 (hereinafter ‘980) in further view of Ahmed U.S. Patent Application Publication No. 2019/0036678 (hereinafter ‘678).
	As to dependent claim 7, the following is not explicitly taught in ‘709, ‘980 and ‘783: “The method of claim 1, wherein each of the at least one integrity data structure is encrypted using at least one of a key ratcheting encryption technique or a homomorphic encryption technique” however ‘678 teaches the use of homomorphic encryption in the Abstract and paragraphs 23-24.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a tenant management method and system in a cloud computing environment taught in ‘709, ‘980 and ‘660 to include a means to utilize homomorphic encryption.  One of ordinary skill in the art would have been motivated to perform such a modification because homomorphic encryption is an appropriate solution to solve security issues related to cloud computing see ‘678 (paragraph 14). 
	As to dependent claim 8, “The method of claim 1, wherein the encrypting comprises a multiparty computation technique” is taught in ‘678 paragraph 388.
	As to dependent claim 17, “The system of claim 16, wherein the storage device comprises a cloud server” is shown in ‘678 paragraph 524.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        7 November 2022